UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-06071 DWS Institutional Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 Semiannual Report to Shareholders DWS Enhanced Commodity Strategy Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Consolidated Portfolio Summary 11 Consolidated Investment Portfolio 21 Consolidated Statement of Assets and Liabilities 23 Consolidated Statement of Operations 24 Consolidated Statement of Changes in Net Assets 25 Consolidated Financial Highlights 31 Notes to Consolidated Financial Statements 44 Investment Management Agreement Approval 49 Summary of Management Fee Evaluation by Independent Fee Consultant 53 Account Management Resources 54 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. A counterparty with whom the fund does business may decline in financial health and become unable to honor its commitments, which could cause losses for the fund. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 Average Annual Total Returns as of 12/31/10 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 26.74% 18.80% -6.53% 2.26% 4.60% Class B 26.48% 18.02% -7.17% 1.52% 3.85% Class C 26.17% 17.73% -7.24% 1.47% 3.80% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 19.46% 11.97% -8.36% 1.06% 3.55% Class B (max 4.00% CDSC) 22.48% 15.02% -7.37% 1.45% 3.79% Class C (max 1.00% CDSC) 25.17% 17.73% -7.24% 1.47% 3.80% No Sales Charges Class S 26.80% 18.92% -6.37% 2.44% 4.78% Institutional Class 27.09% 19.51% -6.22% 2.56% 4.89% Dow Jones UBS Commodity Index+ 29.14% 16.67% -4.24% -1.04% 0.60% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on February 14, 2005. Index returns began on February 28, 2005. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2010 are 1.67%, 2.49%, 2.45%, 1.41% and 1.22% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns, unlike Fund returns, do not reflect the expenses of managing a fund. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Enhanced Commodity Strategy Fund — Class A [] Dow Jones UBS Commodity Index+ Years ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on February 14, 2005. Index returns began on February 28, 2005. + The Dow Jones-UBS Commodity Index tracks a diversified group of commodities comprised of futures contracts on 19 physical commodities traded on both US and London exchanges. No single commodity may constitute less than 2% or more than 15% of the index as of the annual reweighting of the components. The index is calculated using closing market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value Class A Class B Class C Class S Institutional Class Net Asset Value: 12/31/10 $ 6/30/10 $ Lipper Rankings — Commodities Funds Category as of 12/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 40 of 37 3-Year 30 of 58 51 5-Year 8 of 23 34 Class B 1-Year 41 of 38 3-Year 31 of 58 53 5-Year 11 of 23 46 Class C 1-Year 42 of 39 3-Year 32 of 58 55 5-Year 12 of 23 50 Class S 1-Year 39 of 36 3-Year 28 of 58 48 5-Year 7 of 23 30 Institutional Class 1-Year 36 of 33 3-Year 27 of 58 46 5-Year 6 of 23 25 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Class B; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Class M* Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Class M Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000** $ * For the period from August 20, 2010 (commencement of operations) to December 31, 2010. ** Expenses (hypothetical expenses if Class M had been in existence from June 30, 2010) are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class Class M DWS Enhanced Commodity Strategy Fund 1.53% 2.35% 2.33% 1.28% 1.15% 1.32% For more information, please refer to the Fund's prospectus. Consolidated Portfolio Summary The Fund invests in commodity-linked derivative instruments backed by a portfolio of fixed-income instruments. Fixed-Income Investments Asset Allocation (As a % of Net Assets) 12/31/10 6/30/10 Government & Agency Obligations 57% 61% Corporate Bonds 20% 25% Cash Equivalents and Other Assets and Liabilities, net 8% 4% Collateralized Mortgage Obligations 7% 3% Asset-Backed 4% 5% Loan Participations and Assignments 1% — Commercial Mortgage-Backed Securities 1% — Exchange-Traded Fund 1% 2% Municipal Bonds and Notes 1% — 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 12/31/10 6/30/10 US Government and Agencies 52% 43% AAA 16% 17% AA 7% 6% A 10% 11% BBB 14% 20% BB — 1% B — 1% Not Rated 1% 1% 100% 100% Interest Rate Sensitivity 12/31/10 6/30/10 Effective Maturity 3.6 years 1.8 years Effective Duration 1.1 years 1.3 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ( S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Commodity-Linked Investments Commodity Sector Allocation (As a % of Total Commodity Exposure from Commodity-Linked Derivative Instruments and SPDR Gold Trust) 12/31/10 6/30/10 Agriculture 35% 30% Energy 29% 33% Industrial 21% 26% Precious Metals 9% 4% Livestock 6% 7% 100% 100% Commodity sector allocation is subject to change. For more complete details about the Fund's consolidated investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete consolidated portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Consolidated Investment Portfolio as of December 31, 2010 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 20.3% Consumer Discretionary 0.2% NBC Universal, Inc., 144A, 3.65%, 4/30/2015 Consumer Staples 0.7% Anheuser-Busch InBev Worldwide, Inc., 3.0%, 10/15/2012 Wm. Wrigley Jr. Co., 144A, 1.678%**, 6/28/2011 Energy 2.5% Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Energy Transfer Partners LP, 6.0%, 7/1/2013 Enterprise Products Operating LLC, 4.6%, 8/1/2012 Occidental Petroleum Corp., 2.5%, 2/1/2016 Plains All American Pipeline LP, 4.25%, 9/1/2012 TransCanada PipeLines Ltd., 3.4%, 6/1/2015 Transocean Ltd., 4.95%, 11/15/2015 Financials 12.0% American International Group, Inc., Series MP, 0.404%**, 3/20/2012 Anglo American Capital PLC: 144A, 2.15%, 9/27/2013 144A, 9.375%, 4/8/2014 Banco Santander Chile, 144A, 2.875%, 11/13/2012 Bank of Scotland PLC, 5.5%, 6/15/2012 Barclays PLC: 144A, 2.5%, 9/21/2015 5.45%, 9/12/2012 Berkshire Hathaway Finance Corp.: 4.6%, 5/15/2013 5.125%, 9/15/2012 BNP Paribas: 0.69%**, 4/8/2013 144A, 2.2%, 11/2/2015 Caterpillar Financial Services Corp.: 1.55%, 12/20/2013 Series F, 6.2%, 9/30/2013 Compagnie de Financement Foncier, 144A, 2.125%, 4/22/2013 Covidien International Finance SA, 1.875%, 6/15/2013 Credit Suisse AG, 3.45%, 7/2/2012 DnB NOR Boligkreditt, 144A, 2.1%, 10/14/2015 General Electric Capital Corp.: 5.25%, 2/21/2012 Series A, 6.0%, 6/15/2012 Glaxosmithkline Finance PLC, 4.85%, 5/15/2013 Hartford Financial Services Group, Inc., 5.25%, 10/15/2011 HSBC Finance Corp., 7.0%, 5/15/2012 Hyundai Capital America, 144A, 3.75%, 4/6/2016 KeyCorp, Series H, 6.5%, 5/14/2013 Lincoln National Corp., 6.2%, 12/15/2011 Manulife Financial Corp., 3.4%, 9/17/2015 MetLife, Inc., 5.375%, 12/15/2012 New York Life Global Funding, 144A, 4.65%, 5/9/2013 Nordea Bank AB, 144A, 1.75%, 10/4/2013 PACCAR Financial Corp., 0.716%**, 4/5/2013 Principal Financial Group, Inc., 0.466%**, 11/8/2013 Principal Life Global Funding I, 144A, 5.25%, 1/15/2013 Prudential Financial, Inc., Series D, 5.8%, 6/15/2012 Santander Financial Issuances Ltd., 6.375%, 2/15/2011 SunTrust Bank, 6.375%, 4/1/2011 Telecom Italia Capital SA, 4.95%, 9/30/2014 The Goldman Sachs Group, Inc., 4.75%, 7/15/2013 Health Care 0.1% Laboratory Corp. of America Holdings, 3.125%, 5/15/2016 Information Technology 0.5% eBay, Inc., 0.875%, 10/15/2013 Xerox Corp., 6.875%, 8/15/2011 Materials 1.9% ArcelorMittal, 9.0%, 2/15/2015 Dow Chemical Co.: 2.5%, 2/15/2016 4.85%, 8/15/2012 Eastman Chemical Co., 3.0%, 12/15/2015 Freeport-McMoRan Copper & Gold, Inc., 8.25%, 4/1/2015 Potash Corp. of Saskatchewan, Inc., 7.75%, 5/31/2011 Telecommunication Services 1.1% Telefonica Emisiones SAU: 5.984%, 6/20/2011 6.421%, 6/20/2016 Verizon New Jersey, Inc., Series A, 5.875%, 1/17/2012 Utilities 1.3% Duke Energy Carolinas LLC, 6.25%, 1/15/2012 Korea Electric Power Corp., 144A, 3.0%, 10/5/2015 Korea Hydro & Nuclear Power Co. Ltd., 144A, 3.125%, 9/16/2015 New York State Electric & Gas Corp., 5.5%, 11/15/2012 NextEra Energy Capital Holdings, Inc., 5.625%, 9/1/2011 Total Corporate Bonds (Cost $173,554,735) Asset-Backed 4.2% Automobile Receivables 1.7% AmeriCredit Automobile Receivables Trust, "A3", Series 2010-2, 1.71%, 8/8/2014 BMW Vehicle Owner Trust, "A2", Series 2010-A, 0.68%, 9/25/2012 Carmax Auto Owner Trust, "A3", Series 2010-3, 0.99%, 2/17/2015 CPS Auto Trust, "A4", Series 2007-B, 144A, 5.6%, 1/15/2014 Ford Credit Auto Owner Trust, "A3", Series 2010-A, 1.32%, 6/15/2014 Triad Auto Receivables Owner Trust, "A4", Series 2007-A, 0.322%**, 2/12/2014 Volkswagen Auto Lease Trust, "A2", Series 2010-A, 0.77%, 1/22/2013 Credit Card Receivables 2.5% Capital One Multi-Asset Execution Trust, "A6", Series 2005-A6, 0.339%**, 7/15/2015 Citibank Omni Master Trust: "A8", Series 2009-A8, 144A, 2.36%**, 5/16/2016 "A17", Series 2009-A17, 144A, 4.9%, 11/15/2018 "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Discover Card Master Trust, "A", Series 2009-A2, 1.56%**, 2/17/2015 GE Capital Credit Card Master Note Trust, "A", Series 2010-3, 2.21%, 6/15/2016 MBNA Credit Card Master Note Trust, "C1", Series 2006-C1, 0.68%**, 7/15/2015 Total Asset-Backed (Cost $36,205,404) Commercial Mortgage-Backed Securities 0.9% CS First Boston Mortgage Securities Corp., "A6", Series 2004-C4, 4.691%, 10/15/2039 Merrill Lynch Mortgage Trust, "A5", Series 2004-BPC1, 4.855%, 10/12/2041 Total Commercial Mortgage-Backed Securities (Cost $7,492,461) Collateralized Mortgage Obligations 7.1% Countrywide Alternative Loan Trust, "1A5", Series 2003-J1, 5.25%, 10/25/2033 Federal Home Loan Mortgage Corp.: "FY", Series 3487, 0.91%**, 6/15/2037 "EF", Series 2617, 0.96%**, 5/15/2020 "DA", Series 3598, 2.75%, 11/15/2014 "MA", Series 2603, 4.5%, 6/15/2021 "NA", Series 3087, 4.5%, 8/15/2031 "BC", Series 2558, 5.0%, 4/15/2017 "PC", Series 2929, 5.0%, 1/15/2028 "NB", Series 2984, 5.5%, 11/15/2027 "QD", Series 3215, 6.0%, 5/15/2029 "PY", Series 3217, 6.0%, 7/15/2029 Federal National Mortgage Association: "FC", Series 2001-25, 1.061%**, 6/25/2031 "FB", Series 1996-44, 1.081%**, 9/25/2023 "A", Series 2004-5, 4.0%, 11/25/2016 "QD", Series 2005-20, 5.0%, 3/25/2028 "NA", Series 2005-33, 5.0%, 11/25/2022 Government National Mortgage Association: "TH", Series 2010-69, 5.0%, 6/20/2038 "VE", Series 2006-53, 5.5%, 7/20/2017 Structured Asset Securities Corp., "A3", Series 2004-5H, 5.5%, 12/25/2033 Total Collateralized Mortgage Obligations (Cost $61,087,952) Government & Agency Obligations 57.0% Other Government Related (a) 6.3% Arbejdernes Landsbank, 144A, 0.839%**, 7/9/2013 Australia & New Zealand Banking Group Ltd., 144A, 0.584%**, 6/18/2012 BRFkredit AS, 144A, 0.539%**, 4/15/2013 Citigroup Funding, Inc., FDIC Guaranteed, 2.25%, 12/10/2012 Danske Bank AS, 144A, 0.634%**, 5/24/2012 Dexia Credit Local, 144A, 0.539%**, 1/12/2012 FIH Erhvervsbank AS, 144A, 0.672%**, 6/13/2013 General Electric Capital Corp., FDIC Guaranteed, 2.125%, 12/21/2012 International Bank for Reconstruction & Development, 5.25%, 4/9/2025 Japan Finance Corp., 1.5%, 7/6/2012 Kreditanstalt fuer Wiederaufbau, 1.25%, 6/15/2012 Lloyds TSB Bank PLC, 144A, 1.29%**, 4/2/2012 Suncorp Group Ltd.: 0.519%**, 10/19/2012 144A, 1.789%**, 7/16/2012 Westpac Banking Corp., Series G, 144A, 0.492%**, 12/14/2012 Sovereign Bonds 1.2% Province of British Columbia, 2.85%, 6/15/2015 Province of Nova Scotia, 7.25%, 7/27/2013 Province of Ontario, 0.434%**, 11/19/2012 US Government Sponsored Agencies 6.1% Federal Farm Credit Bank, 1.375%, 6/25/2013 Federal Home Loan Bank: 0.875%, 12/27/2013 1.875%, 6/21/2013 2.052%**, 12/16/2025 2.5%, 12/30/2015 Federal Home Loan Mortgage Corp.: 0.375%, 11/30/2012 0.625%, 12/28/2012 1.125%, 7/27/2012 Federal National Mortgage Association: 0.375%, 12/28/2012 0.75%, 12/18/2013 1.0%, 9/23/2013 1.125%, 7/30/2012 1.25%, 6/22/2012 US Treasury Obligations 43.4% US Treasury Bills: 0.111%***, 4/7/2011 (b) 0.13%***, 3/17/2011 (b) (c) 0.134%***, 3/10/2011 (b) 0.135%***, 3/17/2011 (c) 0.137%***, 3/24/2011 (b) 0.144%***, 4/14/2011 (b) 0.147%***, 3/10/2011 (b) 0.155%***, 4/7/2011 0.156%***, 3/31/2011 0.168%***, 4/14/2011 (b) 0.18%***, 3/10/2011 (b) 0.191%***, 7/28/2011 0.204%***, 7/28/2011 0.245%***, 6/30/2011 (b) 0.402%***, 4/7/2011 (b) US Treasury Notes: 0.375%, 8/31/2012 0.5%, 11/30/2012 (d) 0.5%, 10/15/2013 0.5%, 11/15/2013 0.625%, 6/30/2012 0.75%, 8/15/2013 (d) 0.875%, 4/30/2011 1.25%, 8/31/2015 1.25%, 9/30/2015 1.375%, 11/30/2015 (d) 4.875%, 7/31/2011 5.125%, 6/30/2011 Total Government & Agency Obligations (Cost $486,959,610) Loan Participations and Assignments 1.0% Senior Loans** Advantage Sales & Marketing, Inc., Term Loan B, 5.25%, 12/14/2017 Avaya, Inc., Term Loan, 3.034%, 10/24/2014 Big West Oil LLC, Term Loan, 12.0%, 7/23/2015 Earthbound Farm Holdings III LLC, Term Loan B, 7.25%, 12/28/2016 Harbor Freight Tools USA, Inc., First Lien Term Loan, 6.5%, 12/22/2017 Language Line LLC, Second Lien Term Loan, 10.5%, 12/16/2016 Remy International, Inc., Term Loan B, 6.25%, 12/16/2016 Swift Transportation Co., Inc., Term Loan B, 6.0%, 12/16/2016 Syniverse Technologies, Inc., Term Loan B, 5.25%, 12/21/2017 Total Loan Participations and Assignments (Cost $8,042,759) Municipal Bonds and Notes 0.7% California, State Department of Water Resources, Power Supply Revenue, Series M, 5.0%, 5/1/2015 Dallas, TX, Waterworks & Sewer Systems Revenue, Prerefunded, 5.375%, 10/1/2013 Houston, TX, Public Improvement, Series A, 5.0%, 3/1/2015 Kentucky, State Property & Buildings Commission Revenues, Series A, 5.0%, 11/1/2014 Pennsylvania, State General Obligation, 5.25%, 2/1/2014, INS: NATL Virginia, College Building Authority, Educational Facilities Revenue, 21st Century College, Series B, 5.0%, 2/1/2014 Total Municipal Bonds and Notes (Cost $5,829,745) Shares Value ($) Exchange-Traded Fund 0.8% SPDR Gold Trust* (Cost $5,603,000) Securities Lending Collateral 5.0% Daily Assets Fund Institutional, 0.27% (e) (f) (Cost $42,487,563) Cash Equivalents 3.5% Central Cash Management Fund, 0.19% (e) (Cost $30,293,428) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $857,556,657)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** These securities are shown at their current rate as of December 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon equivalent of the US Treasury bill rate. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $857,556,668. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $170,130. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,952,669 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,782,539. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) At December 31, 2010, this security has been pledged, in whole or in part, as collateral for open swap contracts. (c) At December 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2010 amounted to $41,604,885, which is 4.9% of net assets. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. FDIC: Federal Deposit Insurance Corp. INS: Insured LIBOR: London InterBank Offered Rate NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPDR: Standard & Poor's Depositary Receipt At December 31, 2010, the Fund had unfunded loan commitments of $495,000, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Appreciation ($) Bentley Systems, Inc., Term Loan B, 12/21/2016 At December 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 2 Year US Treasury Note USD 3/31/2011 Brent Crude Oil USD 6/15/2011 WTI Crude Oil USD 1/20/2011 Total unrealized appreciation Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 5 Year US Treasury Note USD 3/31/2011 ) Brent Crude Oil USD 1/14/2011 ) WTI Crude Oil USD 6/21/2011 ) Total unrealized depreciation ) At December 31, 2010, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (g) Long Positions 1/25/2011 1 % Barclays Commodity Currency Index 1/25/2011 1 % Barclays Commodity Strategy 1494 Index 1/25/2011 2 % Citi Cubes Dow Jones — UBS Weighted Index 1/25/2011 1 % Dow Jones — UBS Commodity Aluminum Subindex 1/25/2011 3 % Dow Jones — UBS Commodity Index 1/25/2011 4 % Dow Jones — UBS Commodity Index 1/25/2011 1 % Dow Jones — UBS Crude Oil Subindex 1/25/2011 1 % Dow Jones — UBS Heating Oil Subindex 1/25/2011 1 % Dow Jones — UBS Wheat Subindex 1/25/2011 3 % Goldman Dow Jones — UBS Commodity Excess Return E95 Strategy 1/25/2011 5 % Merrill Lynch Dow Jones — UBS Pre-Roll 1/25/2011 5 % Merrill Lynch Dow Jones — UBS Pre-Roll 1/25/2011 6 % UBS Basket Short Positions 1/25/2011 5 % Dow Jones — UBS Commodity Index 3 Month Forward ) 1/25/2011 3 % Dow Jones — UBS Commodity Index 3 Month Forward ) 1/25/2011 4 % Dow Jones — UBS Commodity Index 3 Month Forward ) 1/25/2011 1 % Dow Jones — UBS Corn Subindex ) 1/25/2011 1 % Dow Jones- — UBS Gold Subindex ) Total (g) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. Counterparties: 1Barclays Bank PLC 2Citigroup, Inc. 3The Goldman Sachs & Co. 4Morgan Stanley 5Merrill Lynch & Co., Inc. 6UBS AG For information on the Fund's policy and additional disclosures regarding commodity-linked swap contracts and futures contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
